DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Status of Application
In response to Office action mailed 03/09/2022, Applicants amended claims 1-5 and 11-12, and cancelled claims 7-10 and 14 in the response filed 06/08/2022.
Claim(s) 1-6 and 11-13 are pending examination.
Response to Arguments
Applicants’ cancellation of claim 14 overcomes the previous drawing objection, as set forth in pages 2-3 of the 03/19/2022 OA.
Applicants’ amendment to the Title, as set forth on page 3 of the 03/19/2022 OA, overcomes the previous Specification objection.
Applicants’ amendment to claim 3, as set forth on pages 3-4 of the 03/19/2022 OA, overcomes the previous Claim objection.
Applicants’ amendments to claims 1, 2, 4, 5, 7, 8, 9, 11 and 12 has overcome the previous 35 USC § 112 claim rejections, as set forth in pages 5-6 of the 03/19/2022 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.
Reasons for Allowance
Claims 1-6 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a base layer comprising a base film, a first antistatic layer and a second antistatic layer each provided on opposing surfaces of the base film; a protective layer comprising a protective film, a third antistatic layer and a fourth antistatic layer each provided on opposing surfaces of the protective film; and a silicone-based adhesive layer provided between the base layer and the protective layer so that the second antistatic layer and the third antistatic layer face each other, wherein the silicone-based adhesive layer is in direct contact with the third antistatic layer.
Claims 2-6 are allowed, because they depend from the allowed claim 1.  
Independent claim 11 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 11, forming a base layer comprising a base film, a first antistatic layer and a second antistatic layer each provided on opposing surfaces of the base film; forming a protective layer comprising a protective film, a third antistatic layer and a fourth antistatic layer each provided on opposing surfaces of the protective film; and bonding the base layer and the protective layer by a silicone-based adhesive layer, wherein the second antistatic layer and the third antistatic layer face each other; and the silicone-based adhesive layer is in direct contact with the third antistatic layer.
Independent claim 12 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 12,  forming and optical film by: forming a base layer comprising a base film, a first antistatic layer and a second antistatic laver each provided on opposing surfaces of the base film; forming a protective laver comprising a protective film, a third antistatic 4US 16/756,44829137.03129.US00 layer and a fourth antistatic layer each provided on opposing surfaces of the protective film; and bonding the base laver and the protective laver by a silicone-based adhesive layer, wherein the second antistatic layer and the third antistatic layer face each other; and the silicone-based adhesive laver is in direct contact with the third antistatic layer; removing the protective layer from the optical film; and attaching the silicone-based adhesive layer of the optical film on an encapsulation layer of the organic light emitting device.
Claim 13 is allowed, because it depends from the allowed claim 12.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895